Citation Nr: 1124560	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-22 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee instability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from September 1998 to April 2002.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

The Veteran's left knee disability results in no more than slight recurrent subluxation or lateral instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in January 2007.  Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  VA afforded the appellant examinations which are adequate for rating purposes:  the examiners reviewed the claims file, elicited medical histories, and conducted all appropriate testing and the Veteran has not contended that the examinations are inadequate or that his condition has changed (i.e. worsened) since the July 2009 examination was conducted.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.




Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran is rated at 10 percent for left knee status-post arthroscopic lateral meniscectomy with degenerative joint disease and 10 percent for left knee instability.  The Veteran has appealed the rating assigned for instability but not the rating assigned for the left knee status-post arthroscopic lateral meniscectomy with degenerative joint disease; therefore the Board will only discuss the symptoms and impairment associated with the Veteran's left knee instability.  

The Veteran contends that a higher rating is warranted for his left knee instability because his "knee goes out and causes him to fall."  See July 2008 Notice of Disagreement.  Instability is rated under Diagnostic Code (DC) 5257.  Under DC 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  

After consideration of the evidence, the Board finds a rating in excess of 10 percent is not warranted for instability because the evidence does not suggest that the Veteran's left knee disability results in worse than slight recurrent subluxation or lateral instability.  In this case, the VA examination records, which date in July 2007 and July 2009, reflect negative findings as to laxity or instability, and the VA treatment records indicate that the Veteran did not use a mobility aid and that his knee was "stable."  See, e.g., July 2006, January 2008, December 2009 and May and June 2010 VA treatment records.  The Board acknowledges that the Veteran has reported that his knee gives way, particularly while descending stairs.  See July 2007 and July 2009 VA examination records.  The Board also acknowledges that the Veteran uses a left knee brace.  The Veteran does not need the brace to ambulate, however, nor does he allege that his knee gives out without the brace, and based on the lack of need for a mobility device and the consistently negative findings as to instability and laxity, the Board finds the Veteran's left knee disability does not approximate more than slight recurrent subluxation or lateral instability.  Thus, a rating in excess of 10 percent is not warranted, and the claim for increased rating is denied.   

The Board has also considered whether extraschedular consideration is warranted.  In this regard, the schedular evaluation in this case is not inadequate.  A rating in excess of 10 percent is provided for more severe manifestations of the service-connected left knee instability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the left knee instability.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).

	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent for left knee instability is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


